 

EXECUTION COPY

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”), dated as of April 30, 2019, is
entered into by and between NESTBUILDER.COM CORP., a Nevada corporation (the
“Company”), and AUCTUS FUND, LLC, a Delaware limited liability company (“the
“Lender”; and the Lender together with the Company collectively referred to
herein as the “Parties” or singularly a “Party”).

 

WHEREAS, RealBiz Media Group, Inc. (“RBIZ”) issued to the Lender a convertible
promissory note in the principal amount of $130,000 dated May 17, 2017 (as
attached hereto as Exhibit A, the “Note”);

 

WHEREAS, RBIZ engaged in a transaction whereby the shares of common stock of its
subsidiary, the Company, owned by RBIZ, were spun off to the shareholders of
RBIZ (the “Spin Off”) at a ratio of one

(1) share of common stock of the Company for each 900 shares of common stock of
RBIZ owned by such shareholder of RBIZ;

 

WHEREAS, Lender claims that pursuant to the Spin Off and the terms of the Note,
the Lender is entitled to receive 201,157 unrestricted shares of common stock of
the Company (the “Shares”) in connection with the Spin Off;

 

WHEREAS, as of the date hereof, the Company has not issued any shares of common
stock of the Company to the Lender;

 

WHEREAS, the Parties desire to settle the matters related directly and
indirectly to the Spin Off and the Note pursuant to the terms and conditions set
forth in this Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the
conditions, covenants and agreements set forth below, the amount and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1. Incorporation of Recitals. The recitals set forth above are incorporated into
and made part of this Agreement, by this reference     2. Covenants of the
Company:

 

  a. Issuance of Shares of common stock of the Company to Lender. On or before
May 9, 2019 (the “Deadline”), the Company shall issue and deliver or cause to be
issued and delivered to the Lender the Shares in the name of Lender pursuant to
the Spin-Off; the Shares shall be issued un-restricted and without a restrictive
legend via electronic transmission to the account of the Lender through the
Deposit Withdrawal Agent Commission system or DTC Direct Registration System
(collectively, the “Issuance”) as follows:

 

Name of DTC Prime Broker: XXXXXXXXX

DTC # XXXXX

Account Name: XXXXXXXXXX

Account Number: XXXXXXXXXXXXXXXXX

 

 

 

 

  b. Assurances. The Company shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the Lender
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

3. Representations and Covenants of Lender.

 

  a. The Lender hereby represents and warrants to the Company that as of the
date hereof, neither the Lender nor any of its affiliates is party to or has
rights in any promissory notes, agreements, instruments or documents (other than
the Note and this Agreement) giving rise to a right to acquire or receive common
stock of the Company in connection with the Spin-Off.         b. The Shares
represent the total number of shares of common stock of the Company that the
Lender is entitled to pursuant to the Spin Off and the terms of the Note with
respect to the Note.         c. If the Shares are received by Lender on or prior
to the Deadline, the Lender shall release, and hereby releases, the Company from
any obligations to issue any additional shares of common stock of the Company in
connection with the Spin Off, including without limitation with respect to the
Note, and pursuant to Section 4 hereof, release the Company from any and all
claims with respect to the Note. In addition, the Lender shall provide a legal
opinion from its counsel to the Company’s transfer agent opining that the
Shares, upon issuance, may be immediately sold, assigned or transferred by the
Lender pursuant to the Spin Off.

 

4. Mutual Releases.

 

  a. If the Shares are received by Lender on or prior to the Deadline , each of
the Parties hereby irrevocably releases the other Party, on behalf of
themselves, and all persons or entities claiming by, through or under them, and
their respective officers (including but not limited to Alex Aliksanyan with
respect to the Company), directors, heirs, successors and assigns, hereby fully,
completely and finally waive, release, remise, acquit, and forever discharge and
covenant not to sue the other Parties, as well as the other Parties’ respective
officers, directors, shareholders, trustees, parent companies, sister companies,
affiliates, subsidiaries, employers, attorneys, accountants, predecessors,
successors, insurers, representatives, and agents (except with respect to Verus
International, Inc. and its affiliates) with respect to any and all claims,
demands, suits, manner of obligation, debt, liability, tort, covenant, contract,
or causes of action of any kind whatsoever, at law or in equity, solely with
respect to all claims and causes of action arising out of the Note and the
issuance of equity of the Company in connection with the Spin Off and the Note.
        b. The Parties warrant and represent that they have not assigned or
otherwise transferred any claim or cause of action released by this Agreement.  
      c. The Parties specifically do not, however, waive or release any claim
that may arise for breach of this Agreement or a Party’s failure to perform its
obligations pursuant to this Agreement or gross negligence in performing such
obligations.

 



2

 

 

5. Non-Disparagement. Each of the Parties and its affiliates, officers and
directors agree not to make any critical, negative or disparaging remarks about
the other Party, or its affiliates, officers, directors and majority
shareholders.     6. Authority. The Parties represent and warrant that they
possess full authority to enter into this Agreement and to lawfully and
effectively release the opposing Party as set forth herein, free of any rights
of settlement, approval, subrogation, or other condition or impediment. This
undertaking includes specifically, without limitation, the representation and
warranty that no third party has now acquired or will acquire rights to present
or pursue any claims arising from or based upon the claims that have been
released herein.     7. Governing Law and Jurisdiction. The laws of the State of
Nevada shall apply to and control any interpretation, construction, performance
or enforcement of this Agreement. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts or federal courts located in the Commonwealth
of Massachusetts. The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. The Parties hereby waive trial by jury.     8. Attorneys’
Fees and Costs for Breach. The prevailing Party in any action to enforce or
interpret this Agreement is entitled to recover from the other Party its
reasonable attorneys’ fees.     9. Modification. No oral agreement, statement,
promise, undertaking, understanding, arrangement, act or omission of any Party,
occurring subsequent to the date hereof may be deemed an amendment or
modification of this Agreement unless reduced to writing and signed by the
Parties hereto or their respective successors or assigns.     10. Severability.
The Parties agree that if, for any reason, a provision of this Agreement is held
unenforceable by any court of competent jurisdiction, this Agreement shall be
automatically conformed to the law, and otherwise this Agreement shall continue
in full force and effect.     11. Counterparts. This Agreement may be executed
in several counterparts and all counterparts so executed shall constitute one
agreement binding on all Parties hereto, notwithstanding that all the Parties
are not signatories to the original or the same counterpart. Facsimile copies or
PDF copies sent by email and any signatures thereon shall be accepted the same
as an original signature. A photocopy of this Agreement may be used in any
action brought to enforce or construe this Agreement.     12. No Waiver. No
failure to exercise and no delay in exercising any right, power or remedy under
this Agreement shall impair any right, power or remedy which any Party may have,
nor shall any such delay be construed to be a waiver of any such rights, powers
or remedies or an acquiescence in any breach or default under this Agreement,
nor shall any waiver of any breach or default of any Party be deemed a waiver of
any default or breach subsequently arising.     13. Entire Agreement;
Amendments. This Agreement and the instruments referenced herein contain the
entire understanding of the Parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor the Lender makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the Lender.  
  14. Expenses and Fees. The Parties shall pay all of their own fees and
expenses incurred in connection with the negotiation and execution of this
Agreement, including all legal, accounting, financial advisory, consulting and
all other fees and expenses of third parties incurred by a party in connection
with the negotiation and effectuation of the terms and conditions of this
Agreement and the transactions contemplated hereby (“Third-Party Expenses”).

 

[Signature Page Follows]

 

3

 

 

IN WITNESS WHEREOF, the undersigned Parties have caused this Agreement to be
duly executed as of the date first above written.

 

  NESTBUILDER.COM CORP.         BY:     Name: Alex Aliksanyan   Title: CEO      
  AUCTUS FUND, LLC         BY:     Name: Lou Posner   Title: Managing Director

 

[SIGNATURE PAGE TO SETTLEMENT AGREEMENT]

 

4

 

 

Exhibit A

Note

 

(see attached)

 

5

 

 